NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                    Court of Appeals                    100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ                 Thirteenth District of Texas          956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                           January 7, 2015

      Hon. Henry Garza                             Hon. John Kuchera
      District Attorney                            Attorney at Law
      P. O. Box 540                                210 N. 6th Street
      Belton, TX 76513                             Waco, TX 76701
                                                   * DELIVERED VIA E-MAIL *
      Hon. Bob Odom
      Assistant District Attorney
      P. O. Box 540
      Belton, TX 76513

      Re:       Cause No. 13-13-00616-CR
      Tr.Ct.No. 68115
      Style:    Michael Fitzgerald Reese v. The State of Texas


             Appellant’s motion to withdraw attorney (Hon. John Kuchera) in the above cause
      was this day DENIED by this Court.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch